Name: Council Regulation (EEC) No 1591/80 of 24 June 1980 fixing, for the period 16 December 1980 to 15 December 1981, the guide prices for wine
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 26 . 6 . 80 Official Journal of the European Communities No L 160/ 11 COUNCIL REGULATION (EEC) No 1591 /80 of 24 June 1980 fixing , for the period 16 December 1980 to 15 December 1981 , the guide prices for wine Whereas, to that end, the prices valid for the period 16 December 1980 to 15 December 1981 should be fixed at higher levels than those adopted for the preceding period , particularly in view of trends in production costs ; Whereas the guide prices must be fixed for each type of table wine representative of Community production as defined in Council Regulation (EEC) No 340/79 (5 ), HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 43 thereof, Having regard to Council Regulation (EEC) No 337/79 of 5 February 1979 on the common organiza ­ tion of the market in wine ('), as last amended by Regulation (EEC) No 459/80 (2 ), and in particular Article 2 thereof, Having regard to the proposal from the Commission , Having regard to the opinion of the European Parlia ­ ment (3 ), Having regard to the opinion of the Economic and Social Committee (4 ), Whereas, when the guide prices for the various types of table wine are fixed, account should be taken both of the objectives of the common agricultural policy and of the contribution which the Community wishes to make to the harmonious development of world trade ; whereas the objectives of the common agricul ­ tural policy are in particular to ensure a fair standard of living for the agricultural community, to ensure that supplies are available and that they reach consumers at reasonable prices ; Sole Article For the period 16 December 1980 to 15 December 1981 , the guide prices for table wines shall be : Type of wine Guide price R I R II R III A I All A III 2-68 ECU per % vol/hl 2-68 ECU per % vol/hl 41-79 ECU/hl 2-51 ECU per % vol/hl 55-69 ECU/hl 63-60 ECU/hl This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 24 June 1980 . For the Council The President S. FORMICA (!) OJ No L 54, 5 . 3 . 1979 , p. 1 . ( 2 ) OJ No L 57, 29 . 2 . 1980 , p. 32 . (&gt;) OJ No C 97, 21 . 4. 1980 , p. 33 . (*) Opinion delivered on 26 March 1980 (not yet published in the Official Journal). (*) OJ No L 54, 5 . 3 . 1979 , p. 60 .